Title: From Thomas Jefferson to William Wardlaw, 28 January 1800
From: Jefferson, Thomas
To: Wardlaw, William



Dear Sir
Philadelphia Jan. 28. 1800.

I have duly recieved your favor of the 12th. and according to your desire will pay for you at the office of the Aurora 5. D. & to Dr. Jackson £24–16–10. Pensylva making together 71.25 D from which deducting 39.79 D which I was to remit you there will be a balance of 31.46 which if you will be so good as to pay to mr John Watson it will go so far in discharge of a sum I have to remit him & be the same to me as the cash here.

We have here through different channels a general account of a revolution in France at the head of which is Buonaparte. no particulars which can command belief are recieved. the Feds believe the whole and that it is in favor of royalty. our zealous friends believe nothing of it. for my part I suppose that some change has taken place in the Directory, perhaps in it’s form; but that it does not look towards royalism, & is not serious enough to disturb the course of their military operations.
A bill is ordered in to continue the non-intercourse law. whether our Southern gentlemen can unite against this or not remains to be seen. if it passes, I think it would be better for the tobacco states not to set out a single plant. for another crop piled on the last will make the whole worth less than the last one is alone. the Federal majority in the H. of R. is of 20 votes. the administration demand 5. millions for the present year, beyond the amount of the revenues. but they will not add to the taxes till the next session when it cannot affect the elections. they propose to borrow this sum & think they can get it at 8. per cent. I do not believe they can. our commerce is in a state of compleat prostration. the Hamburg bankruptcies, which will affect us more deeply than even England, the non-intercourse law, and the continued depredations of France & England, have done up the merchants compleatly. yet they dare not open their mouths with a word of complaint, because the bank will instantly refuse to discount for any individual who censures any proceeding of the government.—be so good as to inclose the depositions in Johnson’s suit against me to the clerk of the court of Chancery. I am Dear Sir
Your friend & servt

Th: Jefferson


P.S. since writing this I recieve from N. York a paper giving all the details; & as I know they cannot get into the Aurora for you to recieve them by this post, I inclose the paper to mr Randolph, to whom I refer you. they are painfully interesting.

